PER CURIAM: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence-appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or even blatant error); United States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005) (plea agreements are like contracts and should be interpreted in accord with what the parties intended).